DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed May 30th, 2022 have been entered. Claims 1-17 remain pending in the application. Applicant’s amendments to the claims have overcome each and every claim objection alongside each and every 112b Rejection previously set forth in the Non-Final Office Action mailed March 4th, 2022 and are hereby withdrawn in light of their correction. However, Abstract objections are maintained as set forth in the Response to Argument Section, and an additional 112b Rejection is necessitated in light of applicant's amendments.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of being over 150 words (e.g. 153 words), implied language (e.g. “of the present disclosure”), and purported merits/speculative applications (e.g. “to facilitate storage or transportation”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “at one end” and “at the other end” is recited. There is confusing antecedent basis as the claim appears to be newly introducing ‘an end’ and ‘an other end’ when ends of the first and second actuator were already claimed in claim 1. It is unclear whether “at one end” and “at the other end” are the same ends as those in claim 1, or entirely new ends or otherwise, and which “one end” is directed to either the end or the opposite end of claim 1. Careful amendment is necessary to distinguish the claim so as to circumvent indefiniteness, however, for the purposes of examination, ‘one end’ and ‘other end’ are construed and interpreted to be the same ‘end’ and ‘opposite end’ of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Carroll (U.S. Pat. No. 5438723).
Regarding claim 1, Adams discloses (FIGS. 1-5, and 8) a bed (as illustrated in FIG. 8) comprising: a first bed body segment (10; FIG. 2) comprising a first platform part (50; FIG. 4) and a first support frame (correspondent to framework 12; FIG. 2) installed on a bottom side of the first platform part (As illustrated in FIGS. 3 and 5); a second bed body segment (12; FIG. 2) comprising a second platform part (54/56; FIG. 5) and a second support frame (correspondent to framework 12; FIG. 2) installed on a bottom side of the second platform part (as illustrated in FIGS. 3 and 5); and a third bed body segment (11; FIG. 2) connected to the first bed body segment and the second bed body segment respectively (as illustrated between FIGS. 1 and 2), the third bed body segment comprising a third platform part (52; FIG. 4) and a third support frame (correspondent to framework 11; FIG. 2) installed on a bottom side of the third platform part (as illustrated in FIGS. 3 and 5); wherein the first platform part, the second platform part and the third platform part cooperatively form a platform of the bed for bearing loads (As illustrated in FIGS. 4 and 8), the platform defines a longitudinal direction and a transverse direction perpendicular to each other (As illustrated and conveyed in FIGS. 4 and 8), the first platform part, the third platform part and the second platform part are arranged sequentially in the longitudinal direction (as illustrated in FIGS. 2 and 4), and each of the first support frame and the second support frame is detachably connected with the third support frame in an insertion connection manner (as illustrated and demonstrated thought FIGS. 1 and 2),
wherein the first platform part is hinged to the first support frame (through 24/30; FIGS. 2, 3, and 5), the second platform part is hinged to the second support frame (through 26/36; FIGS. 2 , 3, and 5);
a first electric actuator (30; FIGS. 2, 3, and 5) is connected between the first platform part (50; FIGS. 3 and 5) and the first support frame (10; FIGS. 2-5) and configured for driving the first platform part to move relative to the first support frame (As illustrated between FIGS. 4 and 6);
a second electric actuator (36; FIGS. 2, 3, and 5) is connected between the second platform part (54; FIGS. 3-5) and the second support frame (12; FIGS. 2-5) and configured for driving the second platform part to move relative to the second support frame (as illustrated between FIGS. 4 and 6);
	the first support frame and the second support frame are attachable to the third support frame to thereby connect the first pre-assembled unit with the first electric actuator and the second pre-assembled unit with the second electric actuator to the third bed body segment (as illustrated between FIGS. 1-3; and
	the first support frame and the second support frame are detachable from the third support frame to separate the first pre-assembled unit with the first electric actuator and the second pre-assembled unit with the second electric actuator from the third bed body segment (as illustrated between FIGS. 1-3)
However, Adams does not explicitly disclose wherein the first electric actuator comprises an end pivotally connected to the first support frame, and an opposite end pivotally connected to the first platform part to make the first electric actuator and the first bed body segment form a first pre-assembled unit; and wherein the second electric actuator comprises an end pivotally connected to the second support frame, and an opposite end pivotally connected to the second platform part to make the second electric actuator and the second bed body segment form a second pre-assembled unit.
Regardless, Carroll teaches (FIGS. 1-3, and 6-8 and 13) a bed with a first, second, and third bed body segment (correspondent 29/32, 42/58/59, and 14/16 respectively 31/33; FIG. 8/ correspondent 132, 158/159, and 136 respectively; FIG. 13) with a first electric actuator (correspondent / 131; FIG. 13) and a second electric actuator (correspondent 49/56; FIG. 8/ 155; FIG. 13); wherein the first electric actuator comprises an end (as illustrated in FIGS. 8 and 13) pivotally connected to a first support frame (correspondent 25/29 as illustrated in FIGS. 8 and 13), and an opposite end (as illustrated in FIGS. 8 and 13) pivotally connected to the first platform part (32 as illustrated in FIGS 8 and 13) to make the first electric actuator and the first bed body segment form a first pre-assembled unit (As illustrated between FIGS. 1-3 and 6-8, FIG. 13); and wherein the second electric actuator comprises an end (as illustrated in FIGS. 8 and 13) pivotally connected to the second support frame (correspondent 25/42 as illustrated in FIGS. 8 and 13), and an opposite end (as illustrated in FIGS. 8 and 13) pivotally connected to the second platform part (correspondent 58/59 as illustrated in FIGS. 8 and 13) to make the second electric actuator and the second bed body segment form a second pre-assembled unit (As illustrated between FIGS. 1-3 and 6-8, FIG. 13).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated and modified the electric actuators and emplacements thereof in Carroll into Adams. Where the results would have been predictable as both Carroll and Adams are concerned with the bedding assemblies that are segmented and disassembled. Where Carroll acknowledges “If it is desired, or necessary, to move the bed in sections, for weight or space reasons, it can be broken down into the separate sections and very quickly reassembled” [7, 32-38] and clarifies with particularity in claim 1 “means mounted on said head section frame for pivotally raising said head section panel; means mounted on said foot section frame for pivotally raising said foot section panel”. Where the configuration of Carroll’s electric actuators (and correspondent parts thereof) in Adam’s configurations would further simplify the rapid break-down/reassembly of Adams.
Regarding claim 2, Adams in view of Carroll discloses (Adams: FIGS. 1-2) the bed according to claim 1, wherein each of the first support frame and the second support frame is connected with the third support frame in the longitudinal direction via the insertion connection manner (As illustrated through FIGS 1 and 2), such that the first bed body segment, the second bed body segment and the third bed body segment can be detached in the longitudinal direction to form stackable segments (as conveyed through FIGS. 1 and 2). It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 3, Adams in view of Carroll discloses (Adams: FIGS. 1-2) the bed according to claim 2, wherein the first support frame comprises at least one first longitudinal beam extending in the longitudinal direction (correspondent with the framework of 10, as illustrated in FIGS. 1 and 2), the second support frame comprises at least one second longitudinal beam extending in the longitudinal direction (correspondent with the framework of 12, as illustrated in FIGS. 1 and 2), and the third support frame comprises at least one third longitudinal beam extending in the longitudinal direction (correspondent with the framework of 11, as illustrated in FIGS. 1 and 2), wherein a longitudinal rear end of the at least one first longitudinal beam forms a first connection end (about left end of 10; FIG. 2), a longitudinal front end of the at least one second longitudinal beam forms a second connection end (about right end of 12; FIG. 2), and front and rear ends of the at least one third longitudinal beam forms a third connection end and a fourth connection end respectively (left and right ends of 11 respectively; FIG. 2); and wherein the first longitudinal beam, the third longitudinal beam and the second longitudinal beam are aligned sequentially in the longitudinal direction (as illustrated and demonstrated through FIGS 1 and 2), such that the first connection end is detachably connected with the third connection end via the insertion connection manner (as illustrated in FIGS. 1 and 2), and the second connection end is detachably connected with the fourth connection end via the insertion connection manner (as illustrated in FIGS. 1 and 2).
Regarding claim 4, Adams in view of Carroll discloses (Adams: FIGS. 1-2) the bed according to claim 3, wherein the at least one first longitudinal beam comprises two first longitudinal beams spaced apart from each other in the transverse direction (correspondent the framework of 10, as illustrated in FIG. 2), the at least one second longitudinal beam comprises two second longitudinal beams spaced apart from each other in the transverse direction (correspondent the framework of 12, as illustrated in FIG. 2), and the at least one third longitudinal beam comprises two third longitudinal beams spaced apart from each other in the transverse direction (correspondent the framework of 11, as illustrated in FIG. 2), such that a transverse distance between the two first longitudinal beams and a transverse distance between the two second longitudinal beams respectively correspond to a transverse distance between the two third longitudinal beams so as to align the two first connection ends with the two third connection ends in the longitudinal direction, and align the two second connection ends with the two fourth connection ends in the longitudinal direction (as eminently demonstrated between FIGS. 1 and 2).
Regarding claim 10, Adams in view of Carroll discloses (Adams: FIGS. 1-5) the bed according to claim 1, wherein the third platform part is fixed to the third support frame (As illustrated in FIGS. 2, 3, and 5) and the first actuator and the second actuator are staggered in the longitudinal direction (as illustrated in FIGS. 2-4).
Regarding claim 11, Adams in view of Carroll discloses (Adams: FIGS. 1-5) the bed according to claim 10, wherein the first support frame comprises two spaced and parallel first longitudinal beams (correspondent the framework of 10, as illustrated in FIG. 2) and a first transverse beam (24; FIG. 1) connected between the two first longitudinal beams (As illustrated in FIGS. 1-3), and the second support frame comprises two spaced and parallel second longitudinal beams (correspondent the framework of 10, as illustrated in FIG. 2) and a second transverse beam (26; FIG. 1) connected between the two second longitudinal beams (as illustrated in FIGS. 1-3); the first actuator is pivotally connected at one end to the first transverse beam (through 24 as illustrated in FIGS. 1-5; with deference to the combination set forth in claim 1 prior with correspondent components of Carroll), and pivotally connected at the other end to the front end of the first platform part (As illustrated between FIGS. 3 and 5; with deference to the combination set forth in claim 1 prior and correspondent to components of Carroll), and the second actuator is pivotally connected at one end to the second transverse beam (through 26 as illustrated between FIGS. 1-5; with deference to the combination set forth in claim 1 prior and correspondent components of Carroll), and pivotally connected at the other end to the second platform part (As illustrated between FIGS. 3 and 5; with deference to the combination set forth in claim 1 prior and correspondent components of Carroll).
Regarding claim 12, Adams in view of Carroll discloses (Adams: FIGS. 1-6, and 8) the bed which defines a longitudinal direction and a transverse direction perpendicular to the longitudinal direction (as eminently demonstrated in FIGS. 4 and 8), comprising: a platform (correspondent to 50/52/54/56; FIGS. 5) that is configured to bear a load of the bed (As illustrated in FIG. 8) and comprises a first platform part (50; FIG. 3-5), a third platform part (52; FIG. 6) and a second platform part (54/56; FIG. 6) arranged sequentially in the longitudinal direction (As illustrated in FIG. 6); and a support assembly (correspondent to frameworks 10/11/12; FIGS. 1 and 2) that is arranged on a bottom side of the platform for supporting the platform (As illustrated between FIGS. 1-5), and comprises a first support frame (correspondent the framework of 10; as illustrated in FIG. 2), a third support frame (correspondent the framework of 11; as illustrated in FIG. 2) and a second support frame (correspondent the framework of 12; as illustrated in FIG. 2) detachably connected in the longitudinal direction (as demonstrated between FIGS. 1 and 2); wherein the first platform part is connected above the first support frame (As illustrated in FIGS. 5 and 6), the second platform part is connected above the second support frame (As illustrated in FIGS. 5 and 6), and the third platform part is connected above the third support frame (As illustrated in FIGS. 5 and 6);
The first platform part comprises a backrest portion (50/76; FIG. 5; where a person may lay there head and back thereon); and 
a first electric actuator (30; FIGS. 2, 3, and 5) is connected between the backrest portion (50/76; FIGS. 3 and 5) and the first support frame (10; FIGS. 2-5) and configured for driving the first platform part to move relative to the first support frame (As illustrated between FIGS. 4 and 6).
However, Adams does not explicitly disclose wherein opposite ends of the first actuator are respectively connected to a longitudinal front end of the backrest portion and a longitudinal rear end of the first support frame, and the whole first electric actuator is located within a region between the longitudinal front end of the backrest portion and the longitudinal rear end of the first support frame.
Regardless, Carroll teaches (FIGS. 1-3, and 6-8 and 13) a bed with a first, second, and third bed body segment (correspondent 29/32, 42/58/59, and 14/16 respectively 31/33; FIG. 8/ correspondent 132, 158/159, and 136 respectively; FIG. 13) with a first electric actuator (correspondent / 131; FIG. 13) and a second electric actuator (correspondent 49/56; FIG. 8/ 155; FIG. 13); wherein the first electric actuator comprises an end (as illustrated in FIGS. 8 and 13) pivotally connected to the longitudinal rear of the first support frame (correspondent 25/29 as illustrated in FIGS. 8 and 13), and an opposite end (as illustrated in FIGS. 8 and 13) pivotally connected to the longitudinal front end of the backrest portion (32 as illustrated in FIGS 8 and 13), and the whole first electric actuator is located within a region between the longitudinal front end of the backrest portion and the longitudinal rear end of the first support frame (as illustrated between FIGS. 1-3, 6-8, and 13).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated and modified the electric actuators and emplacements thereof in Carroll into Adams. Where the results would have been predictable as both Carroll and Adams are concerned with the bedding assemblies that are segmented and disassembled. Where Carroll acknowledges “If it is desired, or necessary, to move the bed in sections, for weight or space reasons, it can be broken down into the separate sections and very quickly reassembled” [7, 32-38] and clarifies with particularity in claim 1 “means mounted on said head section frame for pivotally raising said head section panel; means mounted on said foot section frame for pivotally raising said foot section panel”. Where the configuration of Carroll’s electric actuators (and correspondent parts thereof) in Adam’s configurations would further simplify the rapid break-down/reassembly of Adams.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Carroll in further view of itself, Harris (U.S. Pat. No. 3743351), and Harrow (U.S. Pub. No. 20090113626); with Harris used as a teaching reference.
Regarding claim 5, Adams in view of Carroll discloses (Adams: FIG. 2 and 5) the bed according to claim 4, wherein the third connection end and the fourth connection end respectively extend forward or backward in the longitudinal direction to go beyond the third platform part (As illustrated in FIGS. 2 and 5) 
However, while Adams discloses that the first and second connection ends are inserted into the respective third and fourth connection ends, Adams does not explicitly disclose the opposite arrangement wherein the third and fourth connection ends are respectively inserted into the corresponding first connection end or the second connection end.
Regardless, Adams discloses the claimed invention except for the third and fourth connection ends being inserted inside of the first and second connection ends respectively instead of the first and second connection ends being inserted inside of the third and fourth connection ends respectively.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have simply reversed the insertion arrangement of Adams with the third and fourth connection ends being inserted inside of the first and second connection ends respectively, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Where the results would have been predictable as the bolt fastening mechanism of Adams (16; FIG. 3) would continue to operate whether the third and fourth connection ends are inserted into the first and second connection ends respectively or inversely the first and second connection ends are inserted into the third and fourth connection ends respectively. Where further Harris demonstrates (FIG. 2) an arrangement for a supporting device for a person with longitudinally extensible first, second, and third support parts (35/18/15; FIG. 2). Where further applicant’s specification does not disclose any criticality as to whether the third and fourth connection ends are inserted inside the first and second connection ends respectively or the inverse thereof.
However, Adams still does not explicitly disclose wherein a longitudinal length of a first assembly formed by the first platform part and the first support frame, a longitudinal length of a second assembly formed by the second platform part and the second support frame, and a longitudinal length of a third assembly formed by the third platform part and the third support frame are equal to each other when the bed is in a detached state where the first bed body segment, the second bed body segment and the third bed body segment are stacked one on top of another.
Regardless, Adams discloses the claimed invention except for the longitudinal lengths of the backrest portion/first support frame, the leg support portion/second support frame, and the third platform/third support frame being substantially equal in proportion to each other.  It would have been obvious matter of design choice to have produced the backrest portion/first support frame, the leg support portion/second support frame, and the third platform/third support frame as being substantially equal in proportion to each other (by longitudinal length), since such a modification would have involved a mere change in proportion of a component.  A change in relative dimensions or otherwise proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Where the results would have been predictable as rendering elements identical in longitudinal length to one another would simplify manufacturing requirements and spatial planning thereof. Where further there seems to be a lack of sufficient criticality, where applicant only appears to state “the third support frame 32 are substantially equal to each other, so that the longitudinal dimension of the stack can be reduced” (paragraph 0050) but further states “such that the stack has a length less than one third of an overall longitudinal length of the bed” (paragraph 0040), wherein the latter appears to suggest that the dimension of at least one component may be disparate of the others (particularly since the third platform/third support frame do not have adjustable elements availed thereto). Furthermore, Harrow teaches and demonstrates a bedding assembly that has three frame elements (18a-18c; FIG. 1) that are expressed as being “substantially equal in length and substantially equal in height” (claim 1), wherein Harrow further acknowledges “My system enables the dimensions of packaging for my disassembled bed frame to be minimized” which appears to be identical with applicant’s own reasoning in the effort of ‘reducing’ to the best of examiner’s understanding.
It is considered for the purposes of examination that the limitation “when the bed is in a detached state where the first bed body segment, the second bed body segment and the third bed body segment are stacked one on top of another” is intended use of the invention, which does not avail patentable weight. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987). Where Adams in view of itself with Harris and Harrow possess the claimed structural limitations as set forth prior.
Regarding claim 6, Adams in view of Carroll, itself, Harris, and Harrow discloses (Adams: FIGS. 1 and 2; Harris: FIG. 2) the bed according to claim 5, wherein the first longitudinal beam, the second longitudinal beam and the third longitudinal beam all are square tube-shaped (Adams: as illustrated in FIGS. 1 and 2), and an inner cavity of the first connection end is matched with an outer profile of the third connection end in their transverse cross-sectional shape (As set forth in claim 5 above; with deference to the exemplary FIG. 2 of Harris), and an inner cavity of the second connection end is matched with an outer profile of the fourth connection end in their transverse cross-sectional shape (As set forth in claim 5 above; with deference to the exemplary FIG. 2 of Harris).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view Carroll in further view of itself and Sagel (U.S. Pat. No. 4970737); with Sagel used as a teaching reference.
Regarding claim 7, Adams in view of Carroll discloses (Adams: FIGS. 1-3) the bed according to claim 3, wherein the first and third connection ends are provided with corresponding locking holes (correspondent to rightmost 16; FIG. 3), and the second and fourth connection ends are provided with corresponding locking holes therein (correspondent to leftmost 16; FIG. 3), and the locking holes are provided to install fasteners (16; FIG. 3; “bolts”) to restrict movement of the first bed body segment and the second bed body segment relative to the third bed body segment in the longitudinal direction (as illustrated in FIGS. 1-3), the height direction of the bed being perpendicular to the longitudinal direction and the transverse direction (as illustrated in FIGS. 1-3).
However, Adams does not disclose wherein the bottom walls of the first and third connection and the bottom walls of the second and fourth connection ends are provided with corresponding locking holes therein to install fasteners in a height direction of the bed.
Regardless, Adams discloses the claimed invention except for the locking holes being located on the bottom walls as opposed to the side walls of the connector ends.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have produced the locking holes being located on the bottom walls as opposed to the side walls of the connector ends, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Where the results would have been predictable as Sagel illustrates connector ends with locking holes disposed on bottom walls thereof (through screw 15; FIG. 1). Where there is a lack of criticality as to the arrangement/orientation of the locking holes in applicant’s disclose, with only the figure’s illustrating such but no particularity in the specification. Furthermore, the use of a bottom wall located locking hole of the pass-through type Adams already uses would reinforce the construction of Adams by limiting pivot motion, thereby strengthening the overall structure and reducing fatigue of components due to pivot/torque motions that a side-located locking hole would impose in Adams.
Claims 8-9, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Carroll in further view of Denosky (U.S. Pat. No. 7487559).
Regarding claim 8, Adams in view of Carroll discloses (FIGS. 5) the bed according to claim 1, wherein the first platform part is a headrest and backrest portion (50; FIG. 5; where a person may lay there head and back thereon), the third platform part is a buttocks support portion (52; FIG. 5), the second platform part is a leg and foot support portion (54/56; FIG. 5; where a person may lay their legs and feet thereon); and the first platform part comprises a first plate portion (50; FIG. 5), the second platform part comprises a leg support portion (56; FIG. 5).
However, Adams does not explicitly disclose the first platform part comprising both a first plate portion and a head attachment portion detachably connected to a front end of the first platform/backrest; and additionally the second platform part comprising both a leg support portion and a foot attachment portion detachably connected to a rear end of the leg support portion,
Regardless, Denosky teaches (FIGS. 1) a person supporting device that comprises a first platform part (106/102; FIG. 1) comprising both a first plate portion (rightmost 106; FIG. 1) and a head attachment portion (102; FIG. 1) detachably connected to a front end of the first {platform} (Col. 4, lines 19-20 “The headrest and footrest may be detachable or telescopic”); and additionally the second platform part comprising both a leg support portion (leftmost 106; FIG. 1) and a foot attachment portion (100; FIG. 1) detachably connected to a rear end of the leg support portion (Col. 4, lines 19-20 “The headrest and footrest may be detachable or telescopic”)
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the detachable head and foot portions of Denosky (100/102; FIG. 2; Col.4, lines 19-20) into the back and leg sections of Adams (50 and 56 respectively; FIG. 5). Where the results would have been predictable as both Adams and Denosky are concerned with respite/supporting surfaces with articulating elements thereon. Where further it is contemplated the use of Denosky’s detachable head and foot portions would avail further customizability to Adams and avail greater coverage of sizes to the individual occupant of the bed by being able to add further length to the back or leg portions of Adams (50 and 56 respectively; FIG. 5).
Regarding claim 9, Adams in view of Carroll and Denosky discloses (Adams: FIGS. 2-5) the bed according to claim 8, wherein the leg support portion comprises a thigh support portion (54; FIG. 5) and a calf support portion (56; FIG. 5), with the thigh support portion respectively hinged to the second support frame (through 48 and 36; FIGS. 2 and 5) and the calf support portion (as illustrated between FIGS. 3-5), and the calf support portion respectively hinged to the thigh support portion (as illustrated between FIGS. 3-5) and a connecting rod (70; FIG. 3) that is hinged to the calf support portion and the second support frame respectively (as illustrated in FIG. 3), such that the second frame, the thigh support portion, the calf support portion and the connecting rod cooperatively form a four-bar linkage with the second frame acting as a frame of the four-bar linkage (as illustrated in FIG. 3).
Regarding claim 13, Adams in view of Carroll discloses the bed according to claim 12.
However, Adams does not explicitly disclose the first platform part comprising (both a backrest part portion and) a head attachment portion detachably connected to a longitudinal front end of the backrest portion; and additionally the second platform part comprising both a leg support portion and a foot attachment portion detachably connected to a longitudinal rear end of the leg support portion,
Regardless, Denosky teaches (FIGS. 1) a person supporting device that comprises a first platform part (106/102; FIG. 1) comprising both a first plate portion (rightmost 106; FIG. 1) and a head attachment portion (102; FIG. 1) detachably connected to a front end of the first {platform} (Col. 4, lines 19-20 “The headrest and footrest may be detachable or telescopic”); and additionally the second platform part comprising both a leg support portion (leftmost 106; FIG. 1) and a foot attachment portion (100; FIG. 1) detachably connected to the rear end of the leg support portion (Col. 4, lines 19-20 “The headrest and footrest may be detachable or telescopic”)
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the detachable head and foot portions of Denosky (100/102; FIG. 2; Col.4, lines 19-20) into the back and leg sections of Adams (50 and 56 respectively; FIG. 5). Where the results would have been predictable as both Adams and Denosky are concerned with respite/supporting surfaces with articulating elements thereon. Where further it is contemplated the use of Denosky’s detachable head and foot portions would avail further customizability to Adams and avail greater coverage of sizes to the individual occupant of the bed by being able to add further length to the back or leg portions of Adams (50 and 56 respectively; FIG. 5).
Regarding claim 14, Adams in view of Denosky discloses (Adams: FIGS. 2-5) the bed according to claim 13, wherein the backrest portion (Adam: 50; FIG. 5) is hinged at its longitudinal rear end to the longitudinal rear end of the first support frame (through 46; as illustrated in FIGS. 2 and 5).
Regarding claim 15, Adams in view of Denosky discloses (Adams: FIGS. 2, 3 and 5; Denosky: FIGS. 1) the bed according to claim 13, wherein the leg support portion (Adams: 54/56; FIG. 5) comprises a thigh support portion (54; FIG. 5) and a calf support portion (56; FIG. 5) that are sequentially hinged (As illustrated in FIG. 5), such that a longitudinal front end of the thigh support portion is hinged to a longitudinal front end of the second support frame (as illustrated in FIG. 5), the foot attachment portion (as set forth in claim 13 with Denosky’s contribution) is connected to a longitudinal rear end of the calf support portion (As contemplated through the combination of Adams and Denosky in claim 13 above; deferring to 100 of Denosky; FIG. 1), and the rear end of the calf support portion is hinged to the second support frame (Adams: through 70; FIGS. 3 and 5); a second actuator (36; FIG. 2) is connected between the second support frame (12; FIG. 2 and the thigh support portion, such that opposite ends of the second actuator are respectively connected to the longitudinal rear end of the thigh support portion (through 36; as illustrated in FIG. 5) and the rear longitudinal end of the second support frame (through 26; FIG. 2).
Regarding claim 17, Adams in view of Denosky discloses (Adams: FIGS. 2, 3, and 5; Denosky: FIGS. 1) the bed according to claim 12 (as set forth in claim 13 previously), wherein the first platform part is a headrest and backrest portion (as set forth in claim 13 previously with Adams: backrest 50; FIG. 5; and deference to Denosky’s headrest 102; FIG. 1), the third platform part is a buttocks support portion (Adams: as illustrated in FIG. 5), the second platform part is a leg and foot support portion (as set forth in claim 13 previously with Adams: leg support portion 54/56; FIG. 5; and deference to Denosky’s foot support portion 100; FIG. 1); and the first platform part comprises a first plate portion (Adams: 50; FIG. 5), the second platform part comprises a leg support portion which comprises a thigh support portion (54; FIG. 5) and a calf support portion (56; FIG. 5), the thigh support portion being hinged to the second support frame (through 48 and 36; FIGS. 2 and 5) and the calf support portion (56; FIG. 5) respectively and a connecting rod (70; FIGS. 3 and 5) being hinged to the calf support portion and the second support frame respectively (As illustrated in FIGS. 3 and 5) such that the second frame, the thigh support portion, the calf support portion and the connecting rod cooperatively form a four-bar linkage with the second frame acting as a frame of the four-bar linkage (As illustrated in FIGS. 3 and 5).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of itself and Harrow (U.S. Pub. No. 20090113626).
Regarding claim 16, Adams discloses (FIGS. 2 and 5) the bed according to claim 12, wherein a longitudinal length of an assembly formed by the backrest portion and the first support frame, a longitudinal length of an assembly formed by the leg support portion and the second support frame, and a longitudinal length of an assembly formed by the third platform part and the third support frame is {some arbitrary size} to each other.
However, Adams does not explicitly disclose wherein a longitudinal length of an assembly formed by the backrest portion and the first support frame, a longitudinal length of an assembly formed by the leg support portion and the second support frame, and a longitudinal length of an assembly formed by the third platform part and the third support frame is substantially equal to each other.
Regardless, Adams discloses the claimed invention except for the longitudinal lengths of the backrest portion/first support frame, the leg support portion/second support frame, and the third platform/third support frame being substantially equal in proportion to each other.  It would have been obvious matter of design choice to have produced the backrest portion/first support frame, the leg support portion/second support frame, and the third platform/third support frame as being substantially equal in proportion to each other (by longitudinal length), since such a modification would have involved a mere change in proportion of a component.  A change in relative dimensions or otherwise proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Where the results would have been predictable as rendering elements identical in longitudinal length to one another would simplify manufacturing requirements and spatial planning thereof. Where further there seems to be a lack of sufficient criticality, where applicant only appears to state “the third support frame 32 are substantially equal to each other, so that the longitudinal dimension of the stack can be reduced” (paragraph 0050) but further states “such that the stack has a length less than one third of an overall longitudinal length of the bed” (paragraph 0040), wherein the latter appears to suggest that the dimension of at least one component may be disparate of the others (particularly since the third platform/third support frame do not have adjustable elements availed thereto). Furthermore, Harrow teaches and demonstrates a bedding assembly that has three frame elements (18a-18c; FIG. 1) that are expressed as being “substantially equal in length and substantially equal in height” (claim 1), wherein Harrow further acknowledges “My system enables the dimensions of packaging for my disassembled bed frame to be minimized” which appears to be identical with applicant’s own reasoning in the effort of ‘reducing’ to the best of examiner’s understanding.
Response to Arguments
Applicant’s arguments, see Remarks: (pages: 9-16), filed May 30th, 2022, with respect to Claim Objections and 112b Rejections alongside 102 Rejections have been fully considered and are persuasive.  The Claim Objections and 112b Rejections alongside 102 Rejections of March 4th, 2022 has been withdrawn.
Applicant's arguments filed May 30th, 2022 have been fully considered but they are not persuasive.
With regards to arguments (see Remarks: page 9) with regard to Specification Objections, applicant states that the Objections of the abstract have been addressed. However, while the word count has been lowered below 150, and several speculative applications have been cancelled, one speculative application passage remains (as set forth in the Specification Objections section prior). Additionally, an implying phrase was identified (the present disclosure). Correction is required.
Applicant’s arguments with respect to claim(s) 1, 5, 7, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notably, the actuator of Carroll and the arrangements and corresponding components thereof have been incorporated into the assembly to avail more expedient breakdown/reassembly as Carroll clarifies [7, 32-38]. Where Carroll avails the actuators to be isolated to the particular first and second support frame and the first and second platform respectively to accomplish and aid in facilitating such expediency.
Further regarding claim 5, applicant alleges that Adams no longer anticipates or makes obvious applicants invention. However, upon review, claim 5 is rejected on Adams in view of Harrow (and Carroll), as Harrow addresses such features as the parts/platforms/support frames being equal in longitudinal length.
With regard to claim 7, applicant alleges that Adams no longer anticipates or makes obvious applicant’s invention. However, upon review, claim 7 is rejected on Adams in view of itself and Sagel (and Carroll), with Sagel used as a teaching reference on the predictability of placing the locking hole on the bottom wall of the connecting end. Although applicant alleges there is some criticality availed to the feature (regarding shear force and handling greater loads in arguments), such rationale is not provided in applicant’s original disclosure, and cannot reasonably be considered as disclosed and possessed by applicant as a deliberate criticality to the feature. Applicant is only entitled by priority date to the arrangement of parts, where support is only found in applicant’s figures. If applicant desires such criticality to be appropriately disclosed, applicant is recommended to pursue a continuation in part where such feature can be expounded upon appropriately and receive a priority date for such feature.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/12/2022